Exhibit AdvisorShares Investments, LLC Purchase and Contribution Agreement THIS PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”) is made as of October 31, 2008, between AdvisorShares Investments, LLC, a Delaware limited liability company (the “Company”), and Fund.com Inc., a Delaware corporation (“Fund.com”), and joined by Wilson Lane Group, LLC, a Delaware limited liability company (“Founder LLC”) and Noah Hamman (the “Founder”). THE PARTIES HEREBY AGREE AS FOLLOWS: Section 1.Purchase and Sale of Units. 1.1Sale and Issuance of Units. (a)On or prior to the Closing (as defined below), the Company shall have authorized the sale and issuance to Fund.com of Units of the Company (the “Units”).The Units shall have the rights, preferences, privileges and restrictions set forth in the Amended and Restated Limited Liability Company Agreement of the Company, in the form attached as Exhibit A (the “LLC Agreement”). (b)Subject to the terms and conditions of this Agreement, Fund.com agrees to purchase at the Closing, and the Company agrees to sell and issue to Fund.com at the
